Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Cynthia D, Critchfield, ) Date: September 15, 2008

)
Petitioner, )
)

-V.- ) Docket No. C-08-397

) Decision No. CRI839
The Inspector General. )
an oe)

DECISION

This case ts before me pursuant to a request for hearing filed by Cynthia D. Critchfield,
Petitioner, dated April 17, 2008, and received in the Civil Remedies Division on April 21,
2008.

1. Background

3y letter dated March 31, 2008, the Inspector General (.G.) notified Petitioner, Cynthia
>. Critchfield, that she was being excluded from participation in the Medicare, Medicaid,
and all federal health care programs as defined in section | |28B(f) of the Social Security
Act (Act) for the minimum period of five years. The LG. informed Petitioner that her
exclusion was imposed under section 1128(a)(3) of the Act, due to her conviction of a
felony offense (as defined in section |128(i) of the Act) related to fraud, theft,
embezzlement, breach of fiduciary responsibility, or other financial misconduct in
connection with the delivery of a health care item or service or any act or omission ina
health care program operated or financed by any federal, State, or local agency.

On May 16, 2008, | convened a telephone prehearing conference during which Petitioner
stated that her conviction did not fall within the exclusion provisions of the Act. The
parties, therefore, agreed on a briefing schedule to address the sole issue of whether the
Petitioner was convicted of a felony as defined by section 1128(a)(3) of the Act. Thus, I
issued an order establishing briefing deadlines. Pursuant to that order, the [.G. filed a

2

brief on June 16, 2008, accompanied by four proposed exhibits (Exs.). These have been
entered into the record as [.G. Exs. 1-4, without objection. Petitioner filed a brief on July
15, 2008, accompanied by three exhibits. These have been entered into the record as P.
Exs. 1-3, without objection. On July 29, 2008, the L.G. filed a reply brief.

It is my decision to sustain the determination of the I.G. to exclude Petitioner from
participating in the Medicare, Medicaid, and all federal health care programs, for a period
of five years. I base my decision on the documentary evidence, the applicable law and
regulations, and the arguments of the parties. It is my finding that Petitioner was
convicted of a felony offense related to fraud, theft, embezzlement, breach of fiduciary
responsibility, or other financial misconduct in connection with the delivery of a health
care item or service. Additionally, I find that where the exclusion is for the five-year
minimum period, no question of reasonableness as to the length of such exclusion exists.

II. Applicable Law and Regulations

Section |128(a)(3) of the Act authorizes the Secretary of Health and Human Services
(Secretary) to exclude from participation in any federal health care program (as defined in
section 1128B(f) of the Act), any individual convicted of a felony offense related to fraud,
theft, embezzlement, breach of fiduciary responsibility, or other financial misconduct in
connection with the delivery of a health care item or service.

An exclusion under section 1128(a)(3) of the Act must be for a minimum period of five
years. Section 1128(c)(3)(B) of the Act. Aggravating factors can serve as a basis for
lengthening the period of exclusion. 42 C.F.R. § 1001.102(b). If aggravating factors
justify an exclusion longer than five years, mitigating factors may be considered as a
basis for reducing the period of exclusion to no less than five years. 42 C.F.R.

§ LOOL.102(c).

Pursuant to 42 C.F.R. § 1001.2007, an individual or entity excluded under section
1128(a)(3) of the Act may file a request for a hearing before an administrative law judge
(ALJ).

IL. Issue

The issue in this case is whether the [.G. had a basis upon which to exclude Petitioner
from participation in the Medicare, Medicaid, and all federal health care programs as

defined in section 1128B(f) of the Act.

IV. Findings and Discussion
3

The findings of fact and conclusions of law noted below, in italics, are followed by a
discussion of each finding.

1. Petitioner was convicted of a criminal offense that was related to
fraud, theft, embezzlement, breach of fiduciary responsibility, or other
financial misconduct in connection with the delivery of a health care
item or service.

Petitioner concedes that she has been convicted of an offense after the date of enactment
of the Health Insurance Portability and Accountability Act of 1996 (HIPAA), under State
law, in connection with the delivery of a health care item or service or with respect to
any act or omission in a health care program operated by or financed in whole or in part
by any federal, State, or local government agency, of a criminal offense. However,
Petitioner contends that her conviction is nota felony under New Jersey law, and should
not be considered a felony conviction pursuant section 1128(a)(3) of the Act. P. Br. at 5.

2. Petitioner’s conviction constitutes a felony under section 1128(a)(3) of the
-lct, and therefore, justifies her exclusion by the I.G. from participation in the
Medicare, Medicaid, and all other federal health care programs.

Petitioner is a pharmacist licensed by the State of New Jersey. Her license to practice
pharmacy was suspended by the New Jersey Board of Pharmacy for a period of five
years commencing April 18, 2007. The suspension was stayed in its entirety to be
served as a period of probation, subject to conditions set forth in the Final Consent
Order. P. Ex. 3. The Board suspension action was premised on Petitioner’s plea of
guilty to a one count indictment of health care claims fraud in the third degree, an
offense under the provisions of N.J.S.A. 2C:21-4.3(c). The chronology of events leading
up to the administrative suspension proceedings are recited below.

On March 2, 2004, Detective John Walker filed a complaint in the Superior Court of
Burlington County, New Jersey, alleging that Petitioner:

knowingly committed health care claims fraud as a practitioner in the
course of providing professional services by causing to be made false
statements of material fact on records, claims, bills or other documents for
payment or reimbursement for health care services. Specifically, by filling
fifty seven (57) fraudulent prescriptions for herself, in her own name,
while working as a licensed pharmacist at the Shop Rite [pharmacy] in
4

Medford Township on diverse dates between August 22, 2001 and August
29, 2003.

LLG. Ex. 2, at I.

The complaint was based on an affidavit of probable cause subscribed to by detective
Walker of the Burlington County prosecutor’s office. His affidavit was supported by an
investigative report provided by Investigator Richard Lizzano. During the course of the
investigation, Mr. Lizzano interviewed Dr. Steven A. Scuderi, M.D. and his assistant
Mrs. Mary Beth Carroll-Allain,, Nurse Practitioner. Dr. Scuderi provided a sworn
statement in which he stated that between March 29, 2001 and September 8, 2002,
Petitioner caused forty-four (44) unauthorized prescriptions, including refills, to be filled
in her name, using the doctor’s name as author of the prescriptions. Nurse practitioner,
Carroll-Allain also signed a notarized statement in which she stated that between April
21, 2002 and December 17, 2002, Petitioner caused thirteen (13) unauthorized
prescriptions including refills, to be filled in Petitioner’s name using the nurse
practitioner’s name as author of the prescriptions. LLG. Ex. 2, at 2.

A review of Petitioner’s prescription insurance plan payment records, from August 22,
2001 until August 29, 2003, revealed that the insurer paid $34,481.47 for prescriptions,
including refills, that were not authorized by Dr. Scuderi or by nurse practitioner Carroll-
Allain, [.G. Ex. 2, at 2.

On February 28, 2006, a Grand Jury of the State of New Jersey, Burlington County,
returned an indictment against Petitioner, charging among other things, that she
knowingly committed health care claims fraud, a second degree offense under the
provisions of NJ. S.A. 2C:21-4.3(a). LG. Ex. 3. Through plea bargaining the
indictment was amended on October 23, 2006, to allege one count of health care claims
fraud in the third degree, a violation of N.J.S.A. 2C:21-4.3(c). P. Ex. 3, at 2-3; P. Ex. 2,
at 3-4.

On January 5, 2007, Petitioner was sentenced to probation for a period of five years with
the following conditions:

. Petitioner was to serve 364 days in the Burlington County jail, the
imposition of the jail term to be suspended until termination of the

probation period.

. Jail term would be vacated if probation was successfully completed.
5

. Petitioner was to pay restitution in the amount of $34,461.88 to Aetna U.S.
Health Insurance.!

. Petitioner waived her right to appeal.
. Petitioner was to provide a DNA sample and defray the cost of testing.
LG. Ex. 4, at E.

Petitioner contends that the [.G. does not have a legal basis to exclude her from
participating in federal health care programs, because the mandatory exclusion provision
of the Social Security Act does not apply. She asserts that the offense to which she pled
guilty is not a felony under New Jersey State Law, and should therefore not be
considered a felony under the mandatory exclusion provision of the Act. P. Br. at 2.

Section 1 128(a)(3) of the Act provides, in relevant part -

(a) The Secretary shall exclude the following individuals and entities from
participation in any Federal health care program (as defined in section
1128Bq)):

(3) FELONY CONVICTION RELATED TO HEALTH CARE FRAUD -
Any individual or entity that has been convicted for an offense which

occurred after the date of the enactment of the Health Insurance Portability
and Accountability Act of 1996, under Federal or State law, in connection
with the delivery of a health care item or service or with respect to any act

' In her allocution at sentencing, Petitioner explained that the conduct that gave
rise to the indictment occurred when she filled two prescriptions for her daughter on two
occasions. One instance concerned the refill of a prescription on October 12, 2002, and
the other when she refilled a prescription on November 14, 2002. P. Ex. 2, at 8.
However, the court ordered restitution of $34,461.88, based on the 57 unlawfully filled
prescriptions mentioned in detective Walker’s complaint. These 57 prescriptions were
filled, for the most part, during a period prior to the two incidents mentioned by Petitioner
during the guilty plea hearing. See I.G. Ex. 2, at 2. | also note that whereas Petitioner
also stated in her allocution that she falsitied Dr. Simmer’s authorization, detective
Walker did not mention that physician in his complaint, but rather Dr. Scuderi and nurse
practitioner Carroll-Allain. See P. Ex, 2, at 8-9.
6

or omission in a health care program . . . operated by or financed in whole
or part by any Federal, State or local government agency, of a criminal
offense consisting of a felony relating to fraud, theft, embezzlement,
breach of fiduciary responsibility, or other financial misconduct.

To prevail, the IG. must show that:

. Petitioner was convicted of a felony for an offense that occurred after the
enactment of the Health Insurance Portability and Accountability Act of 1996,
related to fraud, theft, embezzlement, breach of fiduciary responsibility, or other
financial misconduct and,

. that the conviction was in connection with the delivery of a health care item or
service; or,

. that the conviction was with respect to any act or omission in a health care
program . . . operated by or financed in whole or part by any federal, State or local
government agency.

Petitioner does not dispute that she has been convicted of an offense which occurred
after the date of the enactment of the HIPAA, nor that the offense was in connection with
the delivery of a health care item or service under federal or State law. P. Br. at 5. The
sole remaining issue is whether Petitioner was convicted of a felony.

As stated earlier, Petitioner was originally charged with health care claims fraud, in the
second degree under the provisions of N.J.S.A. 2C:21-4.3(a), but through plea

bargaining, the indictment was amended to health care claims fraud in the third degree,
under N.J. S.A. 2C:21-4.3(¢)2

Petitioner argues that under New Jersey law criminal offenses are classified as first,
second, third, or fourth degree crimes, and that there is no classification of crimes as
felonies. The only other distinction, adds Petitioner, is that first, second, and third

? [tis puzzling that Petitioner was allowed to enter a plea of guilty to section
:21-4.3(c), inasmuch as that section is reserved for non-practitioners, and in the
complaint it was clearly stated that she was a practitioner. [.G. Ex. 2, at 1. | infer that
under the New Jersey statute, practitioners are held to a higher standard than non-
practitioners. However, for purposes of exclusion under section 1128(a)(3) of the Act it
is of no consequence that Petitioner was convicted of a crime in the third degree as
opposed to a crime in the second degree

5

7

degree crimes are considered high misdemeanors. Thus, Petitioner contends that
although the offense for which she was convicted is classified as a third degree high
misdemeanor, it cannot be concluded that she committed a felony under New Jersey law.
>. Br. at 6-7.

>etitioner further reasons that crimes of the first and second degree under New Jersey
aw are treated more harshly than crimes of the third and fourth degree. Based on that
logic, Petitioner argues that only the first and second degree offenses are considered
felonies, and that third degree crimes, like the one involved in this case, should not be
considered a felony. P. Br. at 11.

The L.G. relies on the decision issued in Catherine Ann Fee, DAB No. CR 1598 (2007)
and_United States vy. Brown, 937 F.2d 68 (2d Cir. 1991). Petitioner, however, dismisses
these cases as inapplicable and unpersuasive. As to the holding in United States v.
Brown, Petitioner maintains that the New Jersey Supreme Court has settled the question
that there is no equation between a high misdemeanor and the common-law felony, and
has also rejected the purported federal standard that felonies are offenses that are
considered punishable by a term of more than one year. Petitioner further argues that the
ALJ decision in Catherine Ann Fee erred in concluding that New Jersey defines felony
to include high misdemeanors. In this regard, Petitioner contends that the ALJ’s reliance
on the New Jersey Uniform Fresh Pursuit Law (N.J.S.A. 2A:155-2) is misplaced.
-etitioner acknowledges that the statute states that the term fresh pursuit is to be defined
by common law, and also that the pursuit of a person suspected of having committed a
felony includes high misdemeanor. However, Petitioner theorizes that such application
of the Fresh Pursuit Law is a very narrow one, having no other application in the entire
New Jersey Criminal justice system. P. Br. at 7-8. And more importantly, it is
inapplicable to the case at hand.

>etitioner places principal reliance in the New Jersey Supreme Court case of Stare v.
Smith, 37 N.J. 481 (1962). In that case a defendant was convicted of possession of
heroin in violation of R.S. 24:18-4, N.J.S.A. The issue before the New Jersey Supreme
Court was whether the conviction could stand despite the State’s use of evidence seized
through an illegal search. During the pendency of the appeal, the U.S. Supreme Court
handed down the landmark decision in Mapp v. Ohio, 367 U.S. 643, 81 S.Ct. 1684, 6 L.
Ed. 2d 1081 (1961), establishing that admission of evidence obtained as a result of an
unlawful search and seizure violates due process. Though not central to the issue of the
retroactive application of Mapp v. Ohio, the State v. Smith court addressed the definition
of felony in considering whether a state’s view with respect to arrest may be more
restricted than the maximum approach consistent with the Fourth Amendment, thus
raising the question of whether under Mapp a state court may admit evidence seized in
connection with an arrest which is unlawful under state law but which could have beer

8

authorized by the state without impinging upon the Amendment. The court thus stated
the following:

The problem further revolves about the definition of a
“felony.” At common law a peace officer could arrest if he
had a reasonable basis to believe a felony was committed by
the person he apprehends, even though the felony was not
committed in his ‘presence.’... Our criminal code does not
use the word ‘felony.’ Rather all crimes (other than ‘murder,”
N.J.S. 2A: 113-1, N.J.S.A., and ‘treason,’ N.J.S. 2A:148-1,
N.J.S.A.) are denominated as ‘misdemeanors,’ while a petty
offense is called a ‘disorderly person offense.” The maximum
penalty upon conviction as a disorderly person is one year in
jail and a fine of $1,000. N.JLS. 2A:169-4, N.LS.A.
Misdemeanors carry a maximum of three years plus a fine of
$1,000, N.J.S. 2A:85-7, N.JLS.A. Some misdemeanors are
characterized as *high’ misdemeanors, for which a larger
sentence may be imposed. N.J.S. 2A:85-6, N.J.S.A. There is
no equation between a ‘high’ misdemeanor and the common-
law felony, the characterization being wholly for the purpose
of punishment (emphasis added). Brown v. State, supra (62
NJ.L. at p. 695, 42 A. 811); State v. Woodworth, 121 NJ.L.
78, 82, | A.2d 254 (Sup.Ct.1938); cf. State v. Smith, supra (32
N.J., at p. 531, 161 A.2d 520). Hence the denomination of a
crime as a misdemeanor or high misdemeanor is not the
solvent of the question whether the offense is a felony within
the common law of arrest. Cf State v. Genese, 102 N.J.L.
134, 142-143, 130 A. 642 (E. & A. 1925).

Elsewhere, for sundry purposes, a felony is deemed to be an
offense for which a sentence to the state penitentiary could be
imposed. See 22 C.J.S. Criminal Law § 6, p. 15; Annotation,
95 A.L.R. 1115 (1935); Firestone v. Rice, 71 Mich. 377, 38
N.W. 885 (1888). It is significant that the Congress has
defined a ‘felony’ to be any offense ‘punishable by
imprisonment for a term exceeding one year,’ 18 U.S.C.

§ Land has authorized federal officers to ‘make arrests
without warrant for any felony cognizable under the laws of
the United States if they have reasonable grounds to believe

9

that the person to be arrested has committed or is committing
such felony,’ 18 U.S.C. §§ 3052, 3053. If that criterion
should be controlling, our misdemeanors, since they carry an
authorized penalty of three years for which a sentence to state
prison could be imposed, N.J.S. 2A:164-15, N.J.S.A. would
be ‘felonies’ within the common law of arrest.

State v. Smith, 37 N.J. 481, 493-494.

The language in State v. Smith lends no support to Petitioner’s theory. Furthermore,
Petitioner ignores the clear language of other precedents that clearly equate her conviction
with a felony, whether viewed from the stand point of local or federal law. It is
unequivocal, though, that federal law is controlling.

In State v. Doyle, 42 N.J, 334, 200 A.2d 606 (1964) a case decided by the New Jersey
Supreme court two years after State v. Smith, the New Jersey Supreme Court, in
considering the legality of a warrantless arrest held as follows:

The described classification and the absence of a specific
‘felony’ category in our crimes act create a necessity for
decision with respect to the kind of offense which will justify
a police officer in arresting without a warrant. As has been
shown above, most jurisdictions, either by statute or judicial
declaration, regard an offense which may be punished by
confinement in a State prison as sufficient for such purpose.
In New Jersey a disorderly person infraction is not a crime
and does not carry the stigma or disqualification associated
with conviction of crime. Although it may be punished by a
maximum term of one year, the imprisonment must be in a
county institution and not the state prison. It would seem,
therefore, that in our State statutory authorization for a more
severe penalty, i.e., for more than a year and in a state prison,
ought to be regarded as necessary. Cf. N.J.S.A. 2A:164-15,
17, N.IS.A.

Misdemeanors under the crimes act which are punishable by
imprisonment for more than a year in state prison, in our
judgment, and we so hold (emphasis added), are sufficiently
equatable with common law felony to justify arrest by a peace
officer without a warrant when he has reasonable ground to
10

believe that an offense of that grade is being or has been
committed by the person to be apprehended. See Stare v.
Smith, supra (37 N.J., at p. 494, [81 A.2d 76). Such a rule
conforms with the federal statute, the proposal of the Model
Penal Code and, in the light of the development of the
criminal law in our State, represents a proper association
between the common law test and our crimes act.

State v. Dovle, 42. N.J. 334, 348-349.

The offense in Dov/e, as in the case before me, was a high misdemeanor, punishable by
imprisonment in excess of One year. The Doyle court concluded that inasmuch as
abortion was a misdemeanor subject to more than 1-year prison term it should be treated
as a felony.

The holding in Doyle was reiterated in Kuplowitz v. State Farm Mutual Auto Insurance

Co., 201 N.J. Super 593, 493 A. 2d 637 (1985):

The remaining question is whether Kaplowitz was committing
a“felony” or “high misdemeanor” at the time of the accident.
The reference to “high misdemeanor” in the No Fault Act
embraces any offense treated as a first, second or third degree
crime under the Code of Criminal Justice. N.J.S.A. 2C:1-
4(d).

Although neither the No Fault Act nor the Code of Criminal
Justice contains a definition of “felony,” the Court concluded
in Stare v. Dovle, 42 N.J.334, 349, 200 A.2d 606 (1964), that
only offenses that are punishable by more than one year in
state prison should be treated as common law felonies.
Hence, the term “felony” may embrace fourth degree crimes,
which are punishable by imprisonment of as much as 18
months, N.J.S.A. 2C:43-6(a)(4), but it would not include
disorderly persons offenses, for which the maximum term of
imprisonment is 6 months. N.J.S.A. 2C:43-8; State v. Doyle,
42. N.J. 334.

Kaplowitz v. State Farm Mutual Auto Insurance Co., 201 N.J. Super 593, 598. In view of
the above, it is beyond question that Petitioner was convicted of a felony under New
Jersey law. As pointed out by the LG., the federal courts have recognized this and have
used the previously cited New Jersey case law as support. The matter was addressed in
It

United States v. Brown, 937 F.2d 68. In Brown the defendant was convicted in New York
lor possession of cocaine with intent to distribute. The government pressed for
enhancement of the penalty due to a prior felony conviction in the State of New Jersey.
Brown opposed the government's motion, arguing that his New Jersey high misdemeanor
conviction did not constitute a felony conviction. The Second Circuit disagreed in the
following terms:

ify its criminal offenses as misdemeanors or

s. 2C:1-4, 20:43-1; see also New Jersey v. Doyle,
334, 200 A.2d 606, 613 (1964). Under New Jersey’s scheme of
fying criminal offenses in use at the time of Brown’s 1985 conviction,
all crimes except treason and murder were labeled either “misdemeanors”
or “high misdemeanors.” Doyle, 200 A.2d at 613-14. Nonetheless, New
Jersey courts have had to confront the issue of how to apply the term
“felony” to the state’s criminal laws. E.g., id. (whether the high
misdemeanor of abortion could be classified as a felony, thereby justifying
a warrantless arrest based on probable cause). Such cases have clearly
established that under New Jersey law. offenses punishable by more than
one year in prison constitute common-law felonies. See, e.g., id., 200 A.2d
at 614; Kaplowitz v. State Farm Mutual Automobile Insurance Co., 201
N.J.Super. 593, 493 A.2d 637, 639-40 (Law Div. 1985).

New Jersey does not cl.
felonies. See N.JS. Se
42.N.

Brown does not dispute that his 1985 New Jersey conviction was
punishable by up to five years imprisonment, even though he only received
a sentence of three years probation. Thus, the conviction was a “felony”
under New Jersey law, and so the district court properly enhanced Brown’s
sentence under section 841(b)(1)(B).

United States v. Brown, 937 F.2d 68, 70.

In view of the foregoing, | find that Petitioner was convicted of a felony under New
Jersey law. She received a five year prison sentence due to her conviction of health care
claims fraud, even though the effects of the sentence were suspended. The pertinent case
law does not lend itself to any other interpretation. Petitioner's attempt to limit the scope
of case law to the Fresh Pursuit Law is misplaced. Moreover, I agree with the ALJ in
Catherine Ann Fee that a third degree high misdemeanor constitutes a felony for purposes
of an exclusion under section |128(a)(3) of the Act, regardless of whether we apply a
federal standard or New Jersey law.

3. Petitioner’s exclusion for a period of five years is not unreasonable.
12
An exclusion under section | 128(a)(3) of the Act must be for a minimum mandatory
period of five years, as set forth in section 1128(c)(3)(B) of the Act:

Subject to subparagraph (G), in the case of an exclusion under subsection
(a), the minimum period of exclusion shall be not less than five years... .

When the LG. imposes an exclusion for the mandatory five-year period, the
reasonableness of the length of the exclusion is not an issue. 42 C.F.R.

§ 1001.2007(a)(2). Aggravating factors that justify lengthening the exclusion period may
be taken into account, but the five-year term will not be shortened. Petitioner was
convicted of a felony related to fraud, theft, embezzlement, breach of fiduciary
responsibility, or other financial misconduct in connection with the delivery of a health
care item or service. As a result of Petitioner’s conviction, the IG. was required to
exclude her pursuant to section 1128(a)(3) of the Act, for at least five years.

V. Conclusion

Petitioner's conviction pursuant to sections | 128(a)(3) and 1128(c)(3)(B) of the Act
mandate that she be excluded from Medicare, Medicaid, and all other federa! health care
programs, for a period of at least five years.

/s/ José A. Anglada
Administrative Law Judge
